Exhibit 10.11

 

WORK ORDER NO. 12

 

THIS WORK ORDER NO. 12 is by and between RADIUS HEALTH, INC. (“RADIUS”) and
LONZA Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.             API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.             Services.  Manufacturer will render to RADIUS the following
Services:

 

Activity 1:

 

·

Report on development of analytical methods FG2/TG2:

Price : 6’925 €

 

Activity 2:

 

·

Update of DP CoA with additional specifications:

Price: 1’040 €

 

Activity_3:

 

·

Test of Phenol impact on API content by FG2

Price: 2’615 €

 

Activity_4:

 

·

Manufacturing of a new reference standard starting from 11.8g of lot 7AL1 (VAL1)
— aliquots of 100mg (100 to 118 vials)

Price: 46’550 €

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 12 and shall not be permitted to terminate the Services covered by such
purchase orders.

 

3.             Facilities.  The Services described above will be rendered at the
Facility unless another facility of Manufacturer is indicated below:

 

N/A

 

4.             RADIUS Materials.  RADIUS will provide to Manufacturer the
following materials to be used by Manufacturer to perform the Services:

 

None

 

5.             RADIUS Equipment.

 

None

 

6.             Manufacturer Representative.

 

Richard W. Coombs,, Sales Manager, Lonza

 

--------------------------------------------------------------------------------


 

7.                         RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                         Compensation.

 

Radius will be invoiced 100% upon execution of this Work Order 57’130€.

 

The total compensation due Manufacturer for Services under this Work Order is
not expected to exceed 60’000€

 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David Hanley, for Services
rendered under this Work Order.  Manufacturer will invoice RADIUS for all
amounts due under this Work Order.  All undisputed payments will be made by
RADIUS within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

 

 

 

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

By

/s/ Gregory C. Williams

 

By

/s/ Fabrice Gachot

 

 

 

 

 

Print Name

Gregory C. Williams

 

Print Name

Fabrice Gachot

Title

Chief Development Officer

 

Title

Director / Key Account Management

Date

13 August 2015

 

Date

24 Aug. 2015

 

 

 

 

 

 

By

/s/ Nadia Zieger

 

 

 

 

 

 

Print Name

Nadia Zieger

 

 

Title

Senior Legal Counsel

 

 

Date

24Aug2015

 

 

 

 

 

Approve by LONZA Legal Dept.

 

 

/s/ BGL

 

--------------------------------------------------------------------------------